     Case 2:15-cv-02758 Document 16 Filed 06/01/20 Page 1 of 1 PageID #: 113



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      CHARLESTON DIVISION


MARK ROWE,

                                Plaintiff,

v.                                                                CIVIL ACTION NO. 2:15-cv-02758

C. R. BARD, INC.,

                                Defendant.

                            MEMORANADUM OPINION AND ORDER


        On April 28, 2020, I entered an order directing plaintiff Mark Rowe to show cause on or before

May 31, 2020, why his case should not be dismissed as to defendant C.R. Bard, Inc. pursuant to Rule

41(b) of the Federal Rules of Civil Procedure and Rule 4.1 of the Local Rules of Civil Procedure. The

Order was sent to Mr. Rowe at his last known address and posted on the court’s website.


        Mr. Rowe has not responded to the Show Cause Order. For this reason and the reasons identified

in my Show Cause Order related to Mr. Rowe’s inaction in this case and failure to comply with the

Docket Control Orders the court ORDERS, pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure and Rule 4.1 of the Local Rules of Civil Procedure and after weighing the factors identified in

Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), that defendant C.R. Bard, Inc. is dismissed without

prejudice. Any outstanding motions are DENIED as moot. No defendants remain, and the court

DIRECTS the Clerk to dismiss the case and strike it from the active docket.


         The court DIRECTS the Clerk to send a copy of this Order to counsel of record and plaintiff at

his address.


                                                         ENTER:      June 1, 2020
